Case: 20-11140         Document: 00515990070              Page: 1       Date Filed: 08/23/2021




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                         No. 20-11140                                 August 23, 2021
                                                                                        Lyle W. Cayce
                                                                                             Clerk
   James R. Hester,

                                                                      Plaintiff—Appellant,

                                              versus

   Bell-Textron, Incorporated,

                                                                      Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:20-CV-514


   Before Dennis and Engelhardt, Circuit Judges, and Hicks,* Chief
   District Judge.
   Kurt D. Engelhardt, Circuit Judge:
         The district court granted Bell-Textron, Incorporated’s (“Bell-
   Textron”) Rule 12(b)(6) motion to dismiss James R. Hester’s first amended
   complaint. Hester now appeals that dismissal. For the following reasons, we
   REVERSE and REMAND for further proceedings.




         *
             Chief District Judge for the Western District of Louisiana, sitting by designation.
Case: 20-11140        Document: 00515990070             Page: 2      Date Filed: 08/23/2021

                                         No. 20-11140


                                               I.
           Hester was employed by Bell-Textron from August 1997 through
   December 2018. During that time, he worked as an engineer, engineer
   technician, quality inspector, technical publications writer, and Federal
   Aviation Administration Organization Designation Authorization unit
   member. Hester suffers from epilepsy and glaucoma. As a result of his
   epilepsy, he suffered at least five grand mal seizures between September 2014
   and April 2017. Hester’s wife suffers from stage-four cancer, and Hester
   assists her with comfort and attending medical appointments.
           In March 2017, Hester began reporting to Vance Cribb, who was
   aware of Hester’s medical history, including his seizures and the symptoms
   associated with his glaucoma and epilepsy. In June 2018, Cribb issued Hester
   the first poor performance review of Hester’s career with Bell-Textron. On
   October 11, 2018, Cribb issued Hester a final warning related to a part that
   broke during a testing procedure. Hester protested the final warning to the
   point of being escorted off work premises and was instructed by Cribb to
   apply within the next 24 hours for an “employee assistance program” based
   on his medical conditions. Hester contacted a Bell-Textron human resources
   employee, who suggested that Hester apply for short-term disability
   coverage. Hester applied for and was granted short-term disability coverage
   related to his epilepsy and glaucoma. He additionally applied for and was
   granted leave under the Family and Medical Leave Act (“FMLA”) based on
   those same medical conditions.
           A Bell-Textron human resources employee fired Hester by telephone
   on December 6, 2018, 1 during the pendency of his FMLA leave. The human
   resources employee cited Hester’s “poor mid-year performance review from



           1
             It is important to note that, according to the first amended complaint, Hester’s
   firing occurred almost two months after the final warning and his protest of it; and six
   months after the poor performance review cited by the employee who fired Hester.




                                               2
Case: 20-11140      Document: 00515990070           Page: 3    Date Filed: 08/23/2021

                                     No. 20-11140


   June 2018” as a reason for the firing and stated that “it was a good time” for
   Hester to separate from the company. Hester called MetLife Insurance
   immediately after his firing and was informed that he still had 5.4 weeks of
   FMLA leave remaining for 2018 and would have an additional 12 weeks of
   FMLA leave in 2019 to care for his own medical needs and those of his wife.
          Hester then filed the underlying lawsuit. Through his first amended
   complaint, Hester alleged two FMLA claims against Bell-Textron: (1)
   discriminatory termination during the pendency of his FMLA leave; and (2)
   interference with his right of reinstatement to his position at the end of his
   FMLA leave. Hester alleged that he was FMLA-eligible based on his full-
   time employment with Bell-Textron for more than one year, his serious
   health conditions of glaucoma and epilepsy, and his wife’s serious health
   condition of cancer. He further alleged that Bell-Textron was subject to the
   FMLA, because it employed at least 50 employees within a 75-mile radius of
   his work site for at least 20 work weeks in the prior or current calendar year.
          Bell-Textron filed a Rule 12(b)(6) motion to dismiss Hester’s first
   amended complaint, which the district court granted. The district court
   entered a final judgment dismissing the case with prejudice. This appeal
   followed.
                                          II.
          Our review of a district court’s order granting a Rule 12(b)(6) motion
   to dismiss is de novo. IberiaBank Corp. v. Ill. Union Ins. Co., 953 F.3d 339, 345
   (5th Cir. 2020). We accept all factual allegations as true and construe the
   facts in the light most favorable to the plaintiff. Alexander v. Verizon Wireless
   Servs., L.L.C., 875 F.3d 243, 249 (5th Cir. 2017).
          A complaint must contain “a short and plain statement of the claim
   showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “To
   survive a motion to dismiss, a complaint must contain sufficient factual
   matter, accepted as true, to ‘state a claim to relief that is plausible on its




                                          3
Case: 20-11140      Document: 00515990070           Page: 4    Date Filed: 08/23/2021

                                     No. 20-11140


   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if the
   plaintiff alleges facts that allow a court “to draw the reasonable inference that
   the defendant is liable for the misconduct alleged.” Id. “We do not accept as
   true conclusory allegations, unwarranted factual inferences, or legal
   conclusions.” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting
   Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)).
                                         III.
   A. Discrimination Claim
          The district court dismissed Hester’s discrimination claim for failure
   to state a prima facie claim.
          To state a prima facie claim for discrimination or retaliation under the
   FMLA, the plaintiff must allege that “(1) he is protected under the FMLA;
   (2) he suffered an adverse employment decision; and either (3a) that the
   plaintiff was treated less favorably than an employee who had not requested
   leave under the FMLA; or (3b) the adverse decision was made because of the
   plaintiff’s request for leave.” Bocalbos v. Nat’l W. Life Ins. Co., 162 F.3d 379,
   383 (5th Cir. 1998). If the plaintiff states a prima facie claim, “the burden
   shifts to the employer to articulate a legitimate nondiscriminatory or
   nonretaliatory reason for the termination.” Id. “Once the employer has done
   so, the plaintiff must show by a preponderance of the evidence that the
   employer’s reason is a pretext for discrimination or retaliation.” Id.
          There is no dispute that Hester has alleged a prima facie
   discrimination claim under the first and second elements of Bocalbos; the
   parties disagree on whether Hester has pleaded element (3b) by alleging
   causation between Bell-Textron’s termination decision and his FMLA leave
   request. The district court found that Hester failed to allege causation,
   because he pleaded nothing to suggest that Bell-Textron impermissibly
   terminated him beyond mere timing. The district court further found that




                                          4
Case: 20-11140      Document: 00515990070            Page: 5   Date Filed: 08/23/2021

                                      No. 20-11140


   Hester alleged rationales for Bell-Textron’s termination decision that were
   wholly unrelated to the exercise of his FMLA rights: a poor performance
   review, a workplace protest of a final warning from his supervisor, and an
   ejection from work premises.
          We have stated the following regarding a plaintiff’s prima facie burden
   of demonstrating causation:
          When evaluating whether the adverse employment action was
          causally related to the FMLA protection, the court shall
          consider the temporal proximity between the FMLA leave, and
          the termination. Moreover, the plaintiff does not have to show
          that the protected activity is the only cause of her termination.
          The plaintiff is, however, required to show that the protected
          activity and the adverse employment action are not completely
          unrelated.
   Mauder v. Metro. Transit Auth. of Harris Cnty., Tex., 446 F.3d 574, 583 (5th
   Cir. 2006) (internal citations omitted).
          Hester sufficiently alleges a causal link between his termination and
   request for FMLA leave. There is certainly “temporal proximity” between
   Hester’s termination and his FMLA leave, because Bell-Textron terminated
   him in the middle of his FMLA leave. Id. Moreover, the fact that Bell-
   Textron provided non-FMLA reasons for Hester’s termination is not fatal to
   a prima facie causation showing, because Hester is not required to allege that
   his protected FMLA activity was the sole cause of his termination. Id. Finally,
   Bell-Textron did not fire Hester at the time of his pre-leave workplace
   performance issues in June and October 2018, but rather waited until
   December 2018 to do so—approximately two months into Hester’s FMLA
   leave. As a pleading matter, the alleged timeline of events indicates that Bell-
   Textron’s termination decision was not “completely unrelated” to the
   exercise of his FMLA rights. Id.
          For the foregoing reasons, the district court erred in finding that
   Hester’s discrimination claim failed under element (3b) of Bocabos. 162 F.3d




                                           5
Case: 20-11140        Document: 00515990070          Page: 6   Date Filed: 08/23/2021

                                     No. 20-11140


   at 383. Accordingly, we reverse the district court’s Rule 12(b)(6) dismissal of
   that claim and remand for further proceedings.
   B. Reinstatement Interference Claim
          The district court dismissed Hester’s reinstatement interference
   claim for failure to state a prima facie claim.
          “It [is] unlawful for any employer to interfere with, restrain, or deny
   the exercise of or the attempt to exercise, any right” provided under the
   FMLA. 29 U.S.C. § 2615(a)(1). To state a prima facie FMLA interference
   claim, a plaintiff must allege that “(1) he was an eligible employee; (2) his
   employer was subject to FMLA requirements; (3) he was entitled to leave;
   (4) he gave proper notice of his intention to take FMLA leave; and (5) his
   employer denied him the benefits to which he was entitled under the
   FMLA.” Caldwell v. KHOU-TV, 850 F.3d 237, 245 (5th Cir. 2017). Once the
   plaintiff states a prima facie claim, it is the employer’s burden on summary
   judgment to articulate “a legitimate non-discriminatory reason for the
   employment action at issue,” which then may be rebutted if “the plaintiff
   raise[s] an issue of material fact that the employer’s proffered reason was
   pretextual.” Id.
          An employee generally has the right to be reinstated to his previous
   position or an equivalent position upon his return from FMLA leave. 29
   U.S.C. § 2614(a)(1)(A)–(B). However, the FMLA does not impose a strict
   liability standard requiring employers, in all circumstances, to reinstate
   employees following their FMLA leave. Shirley v. Precision Castparts Corp.,
   726 F.3d 675, 681–82 (5th Cir. 2013). Under the FMLA, an employee is only
   entitled to those rights to which he would have been entitled had he not taken
   FMLA leave. Id. at 681 (citing 29 U.S.C. § 2614(a)(3)(B)). Accordingly, an
   employee claiming a violation of his right to reinstatement “must actually be
   entitled to the position to which he seeks reinstatement.” Id. at 682. “Thus,
   although denying an employee the reinstatement to which he is entitled
   generally violates the FMLA, denying reinstatement to an employee whose




                                           6
Case: 20-11140      Document: 00515990070           Page: 7   Date Filed: 08/23/2021

                                     No. 20-11140


   right to restored employment had already been extinguished—for legitimate
   reasons unrelated to his efforts to secure FMLA leave—does not violate the
   [FMLA].” Id. (emphasis in original).
          There is no dispute that Hester has alleged a prima facie interference
   claim under the first four elements of Caldwell; the parties disagree on the
   fifth element. Citing our decision in Shirley, the district court stated that
   Caldwell’s fifth element required Hester to allege that Bell-Textron would
   not have terminated him had he not taken FMLA leave. Because Hester
   failed to do so, the district court found that Hester failed to state an
   interference claim.
          The district court erred by applying Shirley—a summary judgment
   case—to a Rule 12(b)(6) motion to dismiss. Shirley explained that the
   employer has an evidentiary burden on summary judgment to prove that the
   plaintiff would have lost his position even if he had not taken FMLA leave.
   Id. at 682 (citing 29 C.F.R. § 825.216(a)). If the employer satisfies this
   burden, then the plaintiff must present evidence “sufficient to raise a jury
   question that [the employer’s] stated reason for firing him . . . was
   pretextual.” Id. at 683. By requiring Hester to allege that he would not have
   been terminated had he not taken FMLA leave, the district court erroneously
   applied the employer’s evidentiary burden on summary judgment as a
   pleading burden that the plaintiff must satisfy to survive a Rule 12(b)(6)
   motion to dismiss. See id. at 682–83; see also Caldwell, 850 F.3d at 245.
          To plead the fifth element of a prima facie interference claim, Hester
   was required to allege that Bell-Textron denied him a benefit to which he was
   entitled under the FMLA. Caldwell, 850 F.3d at 245. He did exactly that by
   alleging that Bell-Textron interfered with his right to reinstatement by failing
   to restore him to his position upon the termination of his FMLA leave. See
   29 U.S.C. § 2614(a)(1).
          Bell-Textron argues that Hester pleaded himself out of an interference
   claim by alleging several legitimate justifications for his termination,




                                          7
Case: 20-11140      Document: 00515990070          Page: 8   Date Filed: 08/23/2021

                                    No. 20-11140


   including the poor performance review, workplace protest of a final warning
   from his supervisor, and being escorted off work premises. Bell-Textron
   contends that Hester’s allegations show that he would have been fired even
   if he had not taken FMLA leave; thus, he was not entitled to reinstatement,
   and his interference claim fails under Caldwell’s fifth element.
          We disagree. It is true that “denying reinstatement to an employee
   whose right to restored employment had already been extinguished—for
   legitimate reasons unrelated to his efforts to secure FMLA leave—does not
   violate the [FMLA].” Shirley, 726 F.3d at 682. However, Hester does not
   allege that Bell-Textron fired him at the time of his poor performance review
   in June 2018. Nor does he allege that Bell-Textron fired him at the time of his
   final warning from his supervisor, workplace protest, and ejection from work
   premises in October 2018. Instead, Hester clearly alleges that Bell-Textron
   first notified him of his termination in December 2018—approximately two
   months after his FMLA leave commenced and while he still had several
   weeks of leave remaining. Moreover, Hester alleges that immediately after
   his ejection from the workplace, he was instructed by his supervisor to apply
   for an “employee assistance program” based on his medical conditions. Bell-
   Textron’s human resources department subsequently aided Hester in
   gaining approval for FMLA leave. As a pleading matter, the allegation that
   Bell-Textron directed Hester to an employee assistance program and guided
   him through the FMLA application process—rather than simply firing him
   outright on the basis of poor workplace performance—indicates that
   Hester’s right to restored employment was still intact when he secured
   FMLA leave.
          For these reasons, the district court erred finding that Hester’s
   discrimination claim failed under the fifth element of Caldwell. 850 F.3d at
   245. Accordingly, we reverse the district court’s Rule 12(b)(6) dismissal of
   that claim and remand for further proceedings.




                                         8
Case: 20-11140    Document: 00515990070          Page: 9   Date Filed: 08/23/2021

                                  No. 20-11140


                                      IV.
         For the foregoing reasons, we REVERSE the district court’s Rule
   12(b)(6) dismissal of Hester’s FMLA interference and discrimination claims
   and REMAND for further proceedings.




                                       9